REASONS FOR ALLOWANCE
Claims 6-7, 9-10, 16-17, and 19-20 are allowed as amended in the response dated 6/24/2022. The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 6 and 16:

Representative claim 6 discloses:
A method for receiving shared consumer data, comprising: 
storing, in a memory, transaction details for a payment transaction, wherein the transaction details include at least an account identifier and transaction data; 
generating, by a merchant processing device, an authorization request for the payment transaction, wherein the authorization request includes at least the account identifier and transaction data; 
transmitting, by a transmitting device of the merchant processing device, the generated authorization request to a processing server; 
identifying, by the processing server, plural sharing data values in an account profile corresponding to the account identifier; 
transmitting, by a transmitting device of the processing server, a confirmation request to a mobile device associated with the account identifier, the confirmation request including a request for a subset of the plural sharinq data values; 
receiving, by a receiving device of the processing server, a confirmation response from the mobile device, the confirmation response indicating confirmation of sharing the requested sharing data values with the merchant processing device; 
receiving from the processing server, by the receiving device of the merchant processing device, an authorization response including at least the requested sharing data Amendment Filed Under 37 C.F.R. 1.111 Attorney Docket No. values, wherein the requested sharing data values are associated with an account profile that corresponds to the account identifier; and 
providing, to a consumer associated with the transaction account, content based on the one or more sharing data values that can lead to further business with the consumer.	

The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0264285A1 to Stoudt et al. (“Stoudt”) teaches Systems and methods of presenting targeted content to consumers at a point of sale using a customer profile derived at least in part from consumer credit or debit card information transmitted from the point of sale.

US 8,905,303 B1 to Ben Ayed (“Ben Ayed”) teaches A method for facilitating wireless payment using different authentication and connectivity methods depending on the user profile, the user location, transaction, and connectivity capabilities of the payment terminal

US 2008/0046366 A1 to Bemmel et al. (“Bemmel”) teaches A system and method is provided for authorizing a payment for a point of sale transaction by authenticating the user of a mobile device, such as a mobile phone. The present invention authenticates the consumer and verifies that he is authorized to conduct a transaction at the point of sale by means of the consumer's mobile device.

US 2015/0073989 A1 to Green et al. (“Green”) teaches a portal configured to provide a user interface to a user to specify a privacy policy of the user and to receive consumer data of the user; a data warehouse coupled with the portal to store the privacy policy in connection with account information identifying a payment account of the user; a payment processor of a payment processing network configured to process payment transactions made using payment accounts and store in the data warehouse transaction data recording the payment transactions processed by the payment processor; and a rule engine coupled with the payment processor and the data warehouse to determine, in response to a payment transaction made using the account information for a payment to a merchant on behalf of the user, whether or not to transmit the consumer data of the user to the merchant in accordance with the privacy policy of the user.

The examiner notes the cited limitations italicized above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 7, 9-10, 17, and 19-20 each depend from allowable claims 6 and 16 and therefore claims 7, 9-10, 17, and 19-20 are allowable for reasons consistent with those identified with respect to claim 6 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M MUTSCHLER/           Examiner, Art Unit 3627                                                                                                                                                                                             



/FLORIAN M ZEENDER/           Supervisory Patent Examiner, Art Unit 3627